COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Humphreys, AtLee and Raphael
              Argued at Lexington, Virginia


              ADRIAN EDGAR IBANEZ
                                                                              MEMORANDUM OPINION* BY
              v.      Record No. 0135-21-3                                    JUDGE STUART A. RAPHAEL
                                                                                  JANUARY 11, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                                                 John T. Cook, Judge

                                Joseph A. Sanzone (Sanzone & Baker, L.L.P., on brief), for
                                appellant.

                                Matthew J. Beyrau, Assistant Attorney General (Mark R. Herring,
                                Attorney General, on brief), for appellee.


                      Adrian Edgar Ibanez appeals his driving-while-intoxicated conviction, arguing that the

              Commonwealth failed to prove that he was operating the motor vehicle in question when it rolled

              over. Ibanez claims that, without such proof, the trial court erred both in admitting the certificate of

              analysis showing his excessive blood-alcohol level and in convicting him of driving while

              intoxicated. Because the Commonwealth presented sufficient evidence that Ibanez operated the

              vehicle, we reject both challenges and affirm the conviction.

                                                        I. BACKGROUND

                      “When presented with a sufficiency challenge in criminal cases, we review the evidence in

              the ‘light most favorable’ to the Commonwealth, the prevailing party in the trial court.”

              Commonwealth v. Cady, ___ Va. ___, ___ (Oct. 28, 2021) (citation omitted).



                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        After midnight on March 6, 2019, Virginia State Police Trooper Mark Dalton was

dispatched to respond to an accident that had “just happened” on Sunburst Road in Campbell

County. Trooper Dalton arrived at the scene about nine minutes later. He saw a Chevrolet pickup

truck with damage on all sides and the roof, leading him to conclude that the truck had left the road

and “rolled.” The only people at the scene were Ibanez, who was in the back of an ambulance; fire

department and emergency personnel; and one other witness (whose name and sex is not disclosed

in the record). The witness was in a separate car.

        Ibanez was the only one present who was injured. He had blood on his face, bloodshot eyes,

and slurred speech. He smelled strongly of alcohol. When Trooper Dalton asked what happened,

Ibanez said he didn’t remember. Ibanez at first said that “he was on his way home from a friend’s

house,” but then said that “he had just left Buffalo Wild Wings.” Asked if he had been drinking,

Ibanez replied that he had consumed “two or three beers.” Trooper Dalton discovered that the truck

was registered to a female whom he believed shared the same address as Ibanez. She was not at the

scene, however, and there was no sign that she had been there.

        Ibanez voluntarily submitted to a preliminary breath test. Based on the results, Trooper

Dalton arrested Ibanez for driving under the influence. The arrest occurred at 2:00 a.m., roughly an

hour and a half after the crash. After being arrested, Ibanez consented to give a blood sample. A

nurse drew his blood using a kit approved by the Department of Forensic Science, and Trooper

Dalton properly maintained custody of the sample and submitted it for lab analysis. The resulting

certificate of analysis showed that Ibanez’s blood-alcohol level was 0.214% by weight by volume.

        Ibanez was charged with driving while intoxicated in violation of Code § 18.2-266. At his

bench trial, Ibanez argued that the certificate of analysis should be excluded for lack of proof that he

operated the truck. The judge overruled the objection and admitted the certificate into evidence. At

the close of the Commonwealth’s case, the defense moved to strike the Commonwealth’s evidence

                                                 -2-
on the same ground. The trial court found the evidence sufficient to prove that Ibanez drove the

truck. He reasoned that the accident occurred after midnight in rural Campbell County, Ibanez

would have had to take public highways to get to that location from Buffalo Wild Wings, and

Ibanez was the only one on the scene who could have been driving the truck. Accordingly, the

court denied the motion to strike and found Ibanez guilty of driving while intoxicated. The court

sentenced Ibanez to sixty days in jail with fifty days suspended, imposed a $500 fine with $250

suspended, and suspended his license for twelve months.

                                           II. ANALYSIS

       Ibanez presents two assignments of error. First, he argues that the trial court erred by

admitting the certificate of analysis into evidence under Code § 18.2-268.2.1 Second, he says that

the evidence failed to show that he drove while intoxicated. Both claims depend on whether the

evidence sufficed to prove that Ibanez was operating the truck on a public highway when it rolled

over. Because the Commonwealth’s evidence supported that finding, we reject both assignments of

error and affirm the conviction.

               A. The certificate of analysis was properly admitted under Virginia’s
               implied-consent law.

       The trial court’s evidentiary ruling is reviewed for an abuse of discretion. Hicks v.

Commonwealth, 71 Va. App. 255, 275 (2019). Under that deferential standard, an appellate court

will not reverse the trial court’s ruling simply because it disagrees. Id. An abuse of discretion has

occurred only if “reasonable jurists could not differ” in that conclusion. Id. (citation omitted). The

“burden of proof with respect to factual questions underlying the admissibility of evidence is proof

by a preponderance” of evidence. Id. (quoting Bloom v. Commonwealth, 262 Va. 814, 821 (2001)).


       1
          Ibanez refers to the “blood sample” in his assignment of error, but he means the
certificate of analysis. The Commonwealth does not quibble with the wording, and the imprecise
language poses no obstacle to our deciding this case “on the merits.” Moore v. Commonwealth,
276 Va. 747, 753 (2008).
                                                -3-
The trial judge’s factual findings when determining admissibility become “binding on appeal

‘unless “plainly wrong” or without evidence to support them.’” Id. (quoting Campos v.

Commonwealth, 67 Va. App. 690, 702 (2017)). “[T]o the extent that the admissibility

determination involves a question of law,” we review the issue of law “de novo.” Id. at 276.

       Under Virginia’s implied-consent law, a person who “operates a motor vehicle upon a

highway” of the Commonwealth impliedly consents to give breath and blood samples for testing if

arrested for driving while intoxicated within three hours of the alleged offense. Code

§ 18.2-268.2(A). “‘Operator’ or ‘driver’ means every person who either (i) drives or is in actual

physical control of a motor vehicle on a highway or (ii) is exercising control over or steering a

vehicle being towed by a motor vehicle.” Code § 46.2-100. A certificate of analysis is not

admissible, regardless of the defendant’s actual consent, unless the Commonwealth has complied

with the requirements of the implied-consent law. Roseborough v. Commonwealth, 281 Va. 233,

238-39 (2011). To be admissible, the Commonwealth had to present evidence that Ibanez was

(1) operating a motor vehicle, (2) on a public highway and (3) validly arrested for an offense under

Code § 18.2-266, (4) within three hours of the alleged offense. Id.

       The trial court did not err in finding the Commonwealth’s evidence sufficient to prove that

Ibanez was operating a vehicle on a public highway.2 Trooper Dalton received the dispatch after the

accident “had just happened,” arriving at the scene on Sunburst Road nine minutes later. He

testified that Sunburst Road is “a public highway . . . in Campbell County.” The pickup truck

suffered damage to all sides and the roof, evidencing its involvement in a serious roll-over accident.

Other than the emergency responders, only two other people were present at the scene: a witness in

a separate vehicle, and Ibanez—his face covered in “a lot of blood,” smelling strongly of alcohol,



       2
         Ibanez does not dispute that Sunburst Road is a public highway or that he was arrested
within the three-hour window.
                                              -4-
eyes bloodshot, and speech slurred. When questioned, Ibanez first said that “he was on his way

home from a friend’s house,” but then said that “he had just left Buffalo Wild Wings.” (Emphasis

added.) The truck was registered to a female who lived at the same address as Ibanez, further

connecting Ibanez to the vehicle. There was no evidence that she was driving the truck when it

rolled over.

        The trial court reasonably concluded that Ibanez was driving the truck. Ibanez was the only

one injured and the only one present who could have been driving it. And Ibanez said that he was

on his way home and that he had just left Buffalo Wild Wings—not “we” were on our way home or

“we” had just left— reasonably corroborating that he was the driver. Accordingly, the trial court

did not abuse its discretion by admitting the certificate of analysis into evidence. The court was not

plainly wrong to find the Commonwealth proved by a preponderance of evidence that Ibanez was

operating the truck when it rolled over.

        B. The evidence also sufficed to convict Ibanez of operating a motor vehicle under the
        influence of alcohol.

        Ibanez’s second assignment error claims that the evidence failed to support his

driving-while-intoxicated conviction. This assignment of error involves the same facts as the first,

but the Commonwealth’s burden is proof beyond a reasonable doubt. Still, the trial court’s

judgment is “presumed correct and will not be disturbed unless it is ‘plainly wrong or without

evidence to support it.’” Pijor v. Commonwealth, 294 Va. 502, 512 (2017) (quoting Code

§ 8.01-680). Viewed from this “vantage point,” the question is not whether this Court “believes that

the evidence at the trial established guilt beyond a reasonable doubt.” Cady, ___ Va. at ___

(quoting Williams v. Commonwealth, 278 Va. 190, 193 (2009)). “Instead, the only ‘relevant

question is, after reviewing the evidence in the light most favorable to the prosecution, whether any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.’” Id. at ___ (quoting Sullivan v. Commonwealth, 280 Va. 672, 676 (2010)). These
                                                 -5-
principles apply “to bench trials no differently than to jury trials.” Pijor, 294 Va. at 512 (quoting

Vasquez v. Commonwealth, 291 Va. 232, 249 (2016)).

        There was enough evidence here to enable a rational factfinder to conclude beyond a

reasonable doubt that Ibanez was driving the truck on a public highway when it rolled over. To be

sure, the Commonwealth presented no witness who saw Ibanez driving the truck on Sunburst Road;

the prosecution’s case was based on circumstantial evidence. But “[t]here is no distinction in the

law between the weight or value to be given to . . . direct or circumstantial evidence.” Muhammad

v. Commonwealth, 269 Va. 451, 479 (2005). “[C]ircumstantial evidence is . . . entitled to as much

weight as direct evidence provided that the circumstantial evidence is sufficiently convincing to

exclude every reasonable hypothesis except that of guilt.” Pijor, 294 Va. at 512. The “hypotheses

[that] must be reasonably excluded are those [that] flow from the evidence itself, and not from the

imagination of defendant’s counsel.” Id. (quoting Turner v. Commonwealth, 218 Va. 141, 148

(1977)). “The reasonable-hypothesis principle . . . is ‘simply another way of stating that the

Commonwealth has the burden of proof beyond a reasonable doubt.’” Commonwealth v. Moseley,

293 Va. 455, 464 (2017) (quoting Commonwealth v. Hudson, 265 Va. 505, 513 (2003)).

        The trial court reasonably rejected Ibanez’s hypothesis that someone else was driving who

fled the scene when the truck rolled over. Ibanez’s counsel suggested at oral argument that the

“witness” might have been driving the truck. But Trooper Dalton testified that the witness was in a

separate vehicle. That the accident occurred after midnight in a rural area reinforced the trial court’s

inference that no one else was around who could have been driving. The court also reasonably

relied on Ibanez’s admission that “he” was on his way home from a friend’s house and that “he” had

just left Buffalo Wild Wings. Combined with Ibanez’s admission that he drank two or three beers,

the blood on his face shortly after the accident occurred, and the certificate of analysis showing a




                                                  -6-
blood-alcohol level of 0.214%, the trial court could reasonably conclude that Ibanez drove the truck

while intoxicated.3

       Ibanez mistakenly insists that this case is distinguishable from Ramos v. Commonwealth,

No. 1774-13-4 (Va. Ct. App. Sept. 22, 2015). See Ibanez Br. 6.4 Ramos, like Ibanez, was convicted

of driving while intoxicated even though no witness saw him driving the vehicle. We upheld the

conviction because the circumstantial evidence sufficed to prove that he was the driver. Like

Ibanez, Ramos said that “he ‘had hit something,’” later changing his statement to “he ‘did not hit

anything.’” Slip op. at 6 (emphasis added). We observed that “it would be odd for a passenger in a

car or a pedestrian to state that he ‘had hit something’ that had caused damage to a car.” Id.


       3
          The Commonwealth argues that what Ibanez failed to tell Trooper Dalton should be
used against him—that Ibanez “did not assert that someone else was driving, he did not assert
that anyone else was with him in the vehicle, and he did not ask Trooper Dalton if anyone else
was injured or okay following the accident.” Commonwealth Br. 7-8. The parties, however, did
not brief whether using the accused’s silence in response to pre-custodial questioning by police
would violate the privilege against self-incrimination after Salinas v. Texas, 570 U.S. 178 (2013).
See id. at 181 (plurality opinion) (concluding that the prosecution did not violate the privilege
against self-incrimination by relying on the defendant’s pre-custodial silence in response to
police questioning because the defendant “did not expressly invoke the privilege against
self-incrimination in response to the officer’s question”); id. at 192 (Thomas, J., concurring in
the judgment) (concluding that the “prosecutor’s comments regarding [the defendant’s]
pre-custodial silence did not compel [the defendant] to give self-incriminating testimony”).
        Neither our Court nor our Supreme Court has addressed this constitutional question since
Salinas. See, e.g., Taylor v. Commonwealth, 26 Va. App. 485, 499 (1998) (holding that “the
government’s interest in using the appellant’s pre-arrest silence in response to a police officer’s
question as substantive evidence of guilt is substantially outweighed by the burden which such
practice imposes on the privilege against self-incrimination”). Compare Virginia Criminal
Benchbook for Judges & Lawyers § 7.02[1][e][iii], at 7-6 (2021) (“The commonwealth
attorney’s use of the defendant’s noncustodial silence as evidence of guilt does not violate the
Fifth Amendment.” (citing Salinas)), with Ronald J. Bacigal & Corinna Barrett Lain, Virginia
Practice Series: Criminal Procedure § 7:1 & n.18 (2021-2022 ed.) (quoting Taylor), and Craig
D. Johnston, Virginia Practice Series: Trial Handbook for Virginia Lawyers §§ 13:14, 28:14
(2021) (citing Taylor).
        Because this question was not briefed and other evidence suffices to prove that Ibanez
operated the truck, we do not rely on his silence in response to pre-custodial police questioning
to support the conviction.
       4
          “Although not binding precedent, unpublished opinions can be cited and considered for
their persuasive value. Rule 5A:1(f).” Otey v. Commonwealth, 61 Va. App. 346, 350 n.3 (2012).
                                                -7-
(emphasis added). It would be just as unusual here for a passenger or pedestrian—rather than the

driver—to say that he was on his way home and he had just left Buffalo Wild Wings. As in Ramos,

Ibanez’s admission, combined with the other circumstantial evidence, supports the trial court’s

finding that Ibanez was the driver.

        Ibanez misplaces his reliance on Powers v. Commonwealth, 211 Va. 386 (1970), arguing

that the Commonwealth must provide “some evidence explaining the accident.” Ibanez Br. 6. In

Powers, the Commonwealth tried to prove the charge of reckless driving by the fact of the accident

itself. Rejecting that as insufficient, the Court said that the “essence of the offense of reckless

driving lies not in the act of operating a vehicle, but in the manner and circumstances of its

operation.” Powers, 211 Va. at 388 (emphasis added). By contrast, the only question here is

whether Ibanez was driving the truck when it rolled over, not why the accident occurred nor

whether Ibanez’s conduct was reckless. So Powers is inapposite.

        The trier of fact is entitled to “draw reasonable inferences from basic facts to ultimate facts,”

and “those inferences cannot be upended on appeal unless we deem them so attenuated that they

push into the realm of non sequitur.” Commonwealth v. Perkins, 295 Va. 323, 332 (2018) (citation

and quotation marks omitted). The trial court’s inference here that Ibanez was driving the truck

when it rolled over “falls securely within the ‘bell-shaped curve of reasonability.’” Id. (quoting Du

v. Commonwealth, 292 Va. 555, 564 (2016)).

                                          III. CONCLUSION

        We affirm Ibanez’s conviction.

                                                                                                 Affirmed.




                                                  -8-